UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1685


JOHN THE METHODIST AS REV. JOHN LEE MORRIS, SR.,

                Plaintiff - Appellant,

          v.

THE STATE OF NORTH CAROLINA; THE PEOPLE OF THE STATE OF
NORTH CAROLINA; UNITED STATES OF AMERICA; THE PEOPLE OF THE
UNITED STATES OF AMERICA; COUNTY OF DURHAM; JUDGE PAUL V.
NIEMEYER; JUDGE ROGER L. GREGORY; JUDGE JAMES A. WYNN, JR.;
JUDGE BARBARA MILANO KEENAN; JUDGE ANDRE M. DAVIS; JEFFREY
ATKINS; WILLIAM K. SUTER; RUTH JONES; JUDGE TREVOR SHARP;
GILL P. BECK; UNITED STATES POSTAL SERVICE; JUDGE WILLIAM B.
TRAXLER, JR.; JUDGE JAMES A. BEATY, JR.,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cv-01359-TDS-LPA)


Submitted:   October 10, 2013             Decided:   October 16, 2013


Before MOTZ, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Lee Morris, Sr., Appellant Pro Se. Kathryn Hicks Shields,
Assistant Attorney General, Raleigh, North Carolina; Cheryl
Thornton Sloan, Assistant United States Attorney, Greensboro,
North Carolina; Marie Therese Inserra, DURHAM COUNTY ATTORNEY’S
OFFICE, Durham, North Carolina; Sara Bugbee Winn, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           John    Lee    Morris,   Sr.,   appeals   the   district    court’s

order dismissing his civil complaint and imposing a pre-filing

injunction.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.       John the Methodist v. North Carolina, No. 1:12-

cv-01359-TDS-LPA (M.D.N.C. May 9, 2013).             We grant Morris leave

to proceed in forma pauperis on appeal, but deny his motions for

summary disposition and to put the Bible back in public schools.

We   dispense   with     oral   argument   because   the   facts   and   legal

contentions     are   adequately    presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      3